           Case 1:20-cv-10992-CM Document 3 Filed 12/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YANEL THOMAS; T.J.; Y.J.,

                            Plaintiffs,

                     -against-                                     20-CV-10992 (CM)

 ADMINISTRATION OF CHILDREN’S                                     TRANSFER ORDER
 SERVICES; JEWISH CHILD CARE
 ASSOCIATION; CATHOLIC GUARDIAN,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Yanel Thomas, brings this pro se action, asserting claims in connection with the

March 21, 2020 removal of her minor children from her custody. 1 For the following reasons, this

action is transferred to the United States District Court for the Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).

       A defendant corporation generally resides for venue purposes “in any judicial district in

which such defendant is subject to the court’s personal jurisdiction with respect to the civil action

in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial district, a


       1
         Plaintiff also purports to bring claims on behalf of her minor children but a non-attorney
parent generally cannot proceed on behalf of his or her child without counsel.
           Case 1:20-cv-10992-CM Document 3 Filed 12/29/20 Page 2 of 4




defendant corporation generally “shall be deemed to reside in any district in that State within

which its contacts would be sufficient to subject it to personal jurisdiction if that district were a

separate State.” 28 U.S.C. § 1391(d). 2

       Plaintiff filed this complaint regarding events occurring in Queens County, where she

lived with her children and where family court proceedings have taken place. Plaintiff lists

addresses for all Defendants in Manhattan, and therefore venue may be proper in this District

under § 1391(b)(1).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).



       2
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
           Case 1:20-cv-10992-CM Document 3 Filed 12/29/20 Page 3 of 4




        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where the

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Queens County, where Plaintiff resides and her claims arose. Moreover, the Family

Court proceedings related to Plaintiff’s claims took place in Queens County. Queens County falls

within the Eastern District of New York, 28 U.S.C. § 112(c), and venue is therefore proper in the

Eastern District of New York. See 28 U.S.C. § 1391(b). Based on the totality of the

circumstances, the Court concludes that it is in the interest of justice to transfer this action to the

United States District Court for the Eastern District of New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.




                                                   3
            Case 1:20-cv-10992-CM Document 3 Filed 12/29/20 Page 4 of 4




A summons shall not issue from this Court. This order closes the case in the Southern District of

New York.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 29, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
